                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                NORTHEASTERN DIVISION

MELANIE LEWIS,                                  )
                                                )
                Plaintiff,                      )
                                                )
        v.                                      )       No. 2:18-cv-00029
                                                )
JEFFREY SHELTON, in his individual              )
capacity                                        )
                                                )
                Defendant.                      )

                                               ORDER

        In this civil rights action, Magistrate Judge Frensley has issued a Report and

Recommendation (Doc. No. 36) in which he recommends that Defendant’s unopposed Motion for

Summary Judgment (Doc. No. 28) be granted because (1) Plaintiff’s claims are barred by the statute

of limitations; (2) Defendant is entitled to qualified immunity; and (3) Plaintiff cannot establish that

she suffered a constitutional deprivation. No objections have been filed.

        Upon de novo review under Rule 72 of the Federal Rules of Civil Procedure, the Court agrees

with the recommended disposition. Accordingly,

        (1) The Report and Recommendation (Doc. No. 36) is APPROVED;

        (2) Defendant’s Motion for Summary Judgment (Doc. No. 28) is GRANTED;

        (3) The Motions in Limine and to Ascertain Status (Doc. Nos. 32, 33, 34, 35) are DENIED

AS MOOT; and

        (4) The Pretrial Conference Scheduled for August 24, 2020 at 3:00 p.m., and the trial

scheduled to being on September 1, 2020 are CANCELLED.

        The Clerk shall enter a final judgment in accordance with Rule 58 of the Federal Rules of




    Case 2:18-cv-00029 Document 37 Filed 08/21/20 Page 1 of 2 PageID #: 175
Civil Procedure and close this case.

       IT IS SO ORDERED.


                                       __________________________________________
                                       WAVERLY D. CRENSHAW, JR.
                                       CHIEF UNITED STATES DISTRICT JUDGE




                                         2


    Case 2:18-cv-00029 Document 37 Filed 08/21/20 Page 2 of 2 PageID #: 176
